Citation Nr: 1503966	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant's DD Form 214 reflects he entered service in January 1965 and was discharged in October 1966 under other than honorable conditions.  He is shown to have had non-pay periods of time lost from April 19, 1965 to May 8, 1965, from May 23 1965 to August 10, 1965, and from August 11, 1965 to October 5, 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant was scheduled for a hearing before a Veterans Law Judge, but canceled that hearing and did not request that a hearing be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2009, the appellant submitted a claim of entitlement for service connection.  As an initial matter, the AOJ reviewed the appellant's records for a  character of discharge determination.  In September 2010, the AOJ determined that the appellant's discharge was under other than honorable conditions and constituted a bar to payment of VA benefits.  

By way of history, the Board observes that the current record contains service personnel records showing that when he presented for enlistment in December 1964, the appellant reported that he had been tried and convicted by a civil court and placed under parole/probation.  A juvenile parole agent subsequently responded to a request for information, noting that the appellant had been involved in a series of petty larcenies and minor juvenile offenses from 1955 through 1958, and was committed to the Youth Commission on June 18, 1959, at the age of 16.  The agent indicated that the appellant was released from parole in July 1960.  

A DA Form 2281-R, Request for Determination of Moral Eligibility for Enlistment dated in December 1960 lists various offenses that occurred between September 1955 and June 1959, and notes that the appellant was tried in juvenile court in September 1959.  He was remanded to the custody of the St. Charles Reformatory for one year.  The recruiter commented that the appellant was neat and courteous and very sincere about continuing his education and possibly becoming a career soldier.  He stated that the appellant had only one conviction on record, and that he had no record of arrests for the previous four years, indicating to the recruiter that a complete rehabilitation had occurred.  The commander approved waiver and the appellant was allowed to enlist.  

During service, the appellant underwent Article 15 proceedings in April 1965, for wrongfully failing to secure his wall locker when not in immediate use.  He was also subjected to special court martial in September 1965, for absenting himself from his organization without proper authority for periods April 19, 1965 to May 9, 1965 and from May 23, 1965 until August 11, 1965.  He was found guilty and sentenced to forfeiture of pay, hard labor, and reduction in rank.  In October 1965, the adjutant suspended the appellant's sentence for two months, at which time, unless the suspension was sooner vacated, the unexecuted portion of the sentence to confinement and forfeiture would be remitted without further action.  

In July 1966, the appellant's commander recommended that he be discharged for fraudulent entry into active military service.  The appellant acknowledged that he had been recommended for discharge for fraudulent entry, and that he had certain rights, to include a hearing before a board of officers and to submit written statements in his own behalf.  He waived these rights.  

The Board observes that the basis for the commander's recommendation for discharge on the basis of fraudulent entry is not entirely clear.  

In August 1966, the appellant's command requested information from an Illinois penitentiary, noting that it had received information to the effect that the appellant served a prison term in Pontiac Penitentiary during the period from April 1960 to June 1964.  

In a September 1966 memorandum, the command indicated that the appellant would be separated and that the DD Form 214 would reflect that the authority for separation would be Section V, AR 635-200, SPN 280, fraudulent entry.

The Board observes that the basis for a finding of fraudulent entry is unclear based on the current record.  While it appears that the service department discovered offenses other than those for which the appellant received a waiver for enlistment, this information is not of record.  Notably,  although the command did request from a penitentiary information concerning incarceration of the appellant, the current record does not contain any documentation of a response to that request.  Because the record is not clear with respect to the basis for the appellant's separation for fraudulent entry, and it appears that there may be outstanding records, the Board has concluded that additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and request any additional service personnel records pertaining to the appellant.  Specifically, the service department should be asked to forward any records regarding the circumstances surrounding the appellant's discharge based on fraudulent entry.

2.  Contact the Illinois Department of Corrections and request all records pertaining to confinement of the appellant during the period from April 1960 to June 1964.  If a release is required from the appellant in order to obtain any such records, it should be requested.

If, after continued efforts to obtain the records discussed in paragraphs 1 and 2 above, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Then, following any necessary additional development, readjudicate the appellant's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


